DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Request for Continued Examination dated 12/21/2020, that was in response to the Office action dated 8/20/2020. Claims 1-13 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobson [4300539].
With respect to claim 1, Dobson discloses: A solar thermal system, comprising: at least one solar thermal collector (10) for heating a heat transfer fluid (HTF); and at least one conduit (12) for transporting the HTF into and out of the at least one solar thermal collector; wherein said at least one conduit is of a polymeric foam material [see FIG 2, abstract, col 2, line 34-61, col 4, line 33-58, specifically referencing “The polymer-solvent solution wets and penetrates the dry concrete to deposit the polymer solution in the air bubbles and intersticies of the concrete thereby impregnating and sealing the panel passageways against leakage or seepage of water”]. This shows that at least some of the material of the passageways (12) are made of a polymeric foam material.
With respect to claim 6, Dobson discloses: {cl 6} The system of claim 1, further comprising a network of conduits configured to connect in series at least one segment loop each comprising a set of N solar thermal collectors [see FIG 4].
With respect to claim 7, Dobson discloses: The system of claim 1, wherein each conduit (12) is selected from the group consisting of a circular, rectangular, and a triangular shape [see FIG 2].
With respect to claim 13, Dobson discloses: The system of claim 1, wherein a conduit is configured to utilize a body of a solar thermal collector as in insulating surface [col 2, line 62-col 3, line 13].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobson [4300539], further in view of Steinberg et al [4281642].
Regarding claims 2-6 and 8-12, Dobson discloses the invention as substantially claimed, wherein there are multiple connected in series [see FIG 4] however does not teach certain features of flow restriction as claimed. Steinberg makes up for these deficiencies by teaching: 
{cl 2} The system of claim 1, comprising multiple solar thermal collectors arranged in series, and a mechanism for regulating a pressure at which the HTF is fed into each of the multiple solar thermal collectors.
{cl 3} The system of claim 2, wherein said mechanism comprises a flow-restricting structure (7).
{cl 4} The system of claim 3, wherein said flow-restricting structure comprises a flow control mechanism (7) to control intake of HTF via an inlet associated with each collector [see FIG 2].
{cl 5} The system of claim 3, wherein said flow-restricting structure is defined by a reduction in cross-sectional area of a conduit [col 3, line 13-28].
{cl 8} The system of claim 1, further comprising a mechanism (13) for preventing thermal stagnation in the at least one solar thermal collector to drive air flow through the collector during a stagnation event.
{cl 9} The system of claim 8, wherein said mechanism comprises at least one inlet and outlet (12) fabricated in a body of the solar thermal collector to support ventilation.
{cl 10} The system of claim 8, wherein said mechanism further comprises an active valve (13).
{cl 11} The system of claim 1, configured to allow gravity to cause a heat exchange fluid (HEF) in at least one connecting pipe to drain out in the event that active pumping devices are rendered inoperative [col 3, line 53-col 4, line 9].
{cl 12} The system of claim 1, comprising a plurality segment loop each comprising a set of N solar thermal collectors; wherein the plurality of segment loops is configured to exhaust HTF via a single extraction loop [see FIG 4].
It is clear that Steinberg provides a solar collector with evacuation means to maintain a desired pressure within the solar collector and structures within the collector 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the solar collector of Dobson with the teachings of Steinberg because Steinberg provides a series of solar collectors arranged and controlled such that fluid moves effectively while maximizing heat transfer potential.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
2/5/2021